Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-13-00475-CR

                                    Jacqulin JOHNSON,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                    From the 272nd District Court, Brazos County, Texas
                            Trial Court No. 12-00820-CRF-272
                       Honorable Travis B. Bryan III, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED November 6, 2013.


                                              _____________________________
                                              Catherine Stone, Chief Justice